 In the Matter Of MARSHALL FIELD & COMPANY,EMPLOYERandMARSHALLFIELD EMPLOYEES UNION, LOCAL 242, A. F. OF L.,PETITIONERCase No. 13-R-J 06.-Decided June 30, 1947Messrs. Ralph E. BowersandLloyd H. Richmond,of Chicago, Ill.,for the Employer.Mr. Daniel D. C,arrmell,byJoseph E. Gubbins,andMartin Heck-mann,of Chicago, Ill., for the Petitioner.Mr. Gerald P. Leicht,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onApril 29, 1947, conducted a prehearing election among employees ofthe Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the Election a Tally of Ballots was furnished theparties.The Tally shows that of the approximately 607 eligiblevoters, 457 cast valid ballots, of which 285 were for, and 172 against,the Petitioner ; there were 3 challenged ballots.Thereafter, a hearing in the case was held at Chicago, Illinois, onMay 19, 1947, before Max Rotenberg, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in' the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMarshall Field & Company, an Illinois corporation having its prin-cipal office and place of business in Chicago,Illinois, operatestextilemills inNorth Carolina and Virginia, and department stores in Illi-noisand Washington.This proceeding is concerned only with the74N.LR.B,No.73.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's State Street, Chicago, department store.During 1945,the Employer purchased for resale in the State Street store, merchan-dise valued in excess of $30,000,000, of which approximately 80 per-cent was obtained outside the State of Illinois.During the same year,the Employer's total sales of merchandise from this store exceeded$40,000,000, of which approximately 12 percent was shipped out of theState.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all regular restaurant division em-ployees of the Employer's State Street store, Chicago, Illinois, in-cluding regular short-hour employees, but excluding clericalemployees, bake shop employees, general employees, hostesses, allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, and all other employees.The Employer's contention that a store-wide unit is the most appro-priate unit, and that a unit of non-selling employees might beappropriate, has been previously considered and rejected by theBoard.2There is no issue as to the categories of employees to beincluded and excluded.The restaurant division is one of the five major divisions in theOperating Organization of the Employer.3Each division has a man-1 Jurisdiction over the Employer hasbeen assertedby the Boardin earlier proceedings.See, e.g,Matter of Marshall FieldtCompany/,73 N L. R. B 900; 67 N. L. R. B 1367 ;57 N. L.R B 1244;36 N.L R B 748.2See casescited in footnote1, supraa The otherfour major divisionsand maintenance,operating anddelivery service, customer services,retail manufacturing (work rooms) MARSHALL FIELD & COMPANY'413ager who reports to the general operating manager.The manager ofthe restaurant division directs the working activities of all employeesin the division in the performance of their duties through sectionmanagers and supervisors.,The record shows that there are approximately 600 employees inthe restaurant division.Their work consists of the conventionalduties of restaurant employees, such as processing, preparing, andserving food to customers and employees of the Employer. Theprincipal places of employment and categories of employees at eachlocation are: (1)Main hitchen-chef, assistant chef, vegetablepreparation, vegetable cooks, fish preparation, chicken preparation,meat cooks; (2) Service Pantries-sandwich makers, salad makers,food servers, coffee makers; (3) Dining Rooni-waitresses, bus people;(4)Cafeterias-the same categories as are employed in the mainkitchen, as well as counter girls; (5) Fountain-Dinette-countergirls, sandwich makers, swing employees; and (6) Miscellaneous-dish washers, stockroom employees.Because it appears that the various categories of employees in therestaurant divis cn have common, separate supervision, and that theirtraining, skills, and interests differ from those of other store em-ployees, we find that they constitute a well-defined homogenous group-ing, appropriate for the purposes of collective bargaining .4Accordingly, we find that all regular restaurant division employeesof the Employer's State Street store, Chicago, Illinois, including regu-lar short-hour employees, but excluding clerical employees, bake shopemployees, general employees, hostesses, all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, and all other employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held before the hearing show that thePetitioner has secured a majority of the valid votes cast.Accord-ingly, we shall certify it as the collective bargaining representative ofthe employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT Is HEREBY CERTIFIED that Marshall Field Employees Union, Local242, A. F. of L., has been designated and selected by a majority ofSeeMatter of W/whney's Depa? tment Store,73N L. R B 1245,Matter ofMc-Iaerney Spring andWereCompany,61 N L. a. B. 842. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the unit described in Section IV, above, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.